Citation Nr: 0210526	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim of service connection for the cause 
of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from April 1944 
to August 1945, as well as service with the Regular 
Philippine Army from August 1945 to April 1946.  The veteran 
died in August 1978 and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  In December 2000, the 
Board remanded the case to the RO for further development.  
The RO has completed the requested development and returned 
the case to the Board.

As a procedural matter, the Board notes that the appellant 
claim has also been interpreted as a claim for benefits under 
38 U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim for the cause of 
the veteran's death and has notified her of the information 
and evidence necessary to substantiate her claim.

2.  The veteran died in August 1978.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was listed as hepatic insufficiency due to liver 
cirrhosis.  There were no other significant conditions 
contributing to death but not related to the cause of death.

3.  At the time of the veteran's death, service connection 
had not been established for any disability. 

4.  In 1978, the appellant, the veteran's wife, filed a claim 
for service connection for the cause of the veteran's death.

5.  The RO notified the appellant in January 1979 that she 
was not entitled to benefits because the evidence did not 
show that the veteran's death was due to a service-connected 
disease or injury.  The RO's decision represents the last 
final disallowance of entitlement to benefits for the cause 
of death on any basis.

6.  In December 1997, the appellant filed a claim for 
entitlement to benefits for the cause of the veteran's death 
on the basis of new and material evidence.

7.  The evidence submitted since the RO's January 1979 
decision, which includes multiple medical records, bear 
directly and substantively on the matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim.

8.  The disorders that resulted in the veteran's death, to 
include hepatic insufficiency and liver cirrhosis, had their 
onset long after service and are unrelated to the veteran's 
military service or any incident thereof.

9.  No competent evidence has been submitted that would tend 
to support the appellant's allegations that the cause of the 
veteran's death was related to his military service.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's 1979 
decision denying the claim of entitlement to service 
connection for the cause of the veteran's death is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  Neither hepatic insufficiency nor liver cirrhosis was 
incurred in or aggravated by active service, nor may 
cirrhosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1337, 5103(a), 
5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(d) (2001).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders, such as cirrhosis of 
the liver, may be presumed to have been incurred in service 
if the disease is manifested to a degree of 10 percent or 
more within one year after the date of separation from 
service.  This presumption is rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Turning first to the claim of new and material evidence, the 
Board notes that unappealed rating decisions are final with 
the exception that a claim may be reopened by submission of 
new and material evidence.  However, when an appellant seeks 
to reopen a claim based on new evidence, the Board must first 
determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and it must, by itself or in 
connection with evidence previously assembled, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When seeking to reopen a claim based on new evidence, 
the Board must first determine whether the additional 
evidence is "new" and "material."  If the Board determines 
that new and material evidence has been added to the record, 
the claim is reopened and the Board evaluates the merits of 
the claim in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the appellant's claim.

Historically, the RO initially denied the appellant's claim 
for service connection for the cause of the veteran's death 
by decision dated in January 1979 on the basis that the 
evidence did not show that his death was due to service-
connected disease or injury.  She subsequently filed another 
claim for entitlement to service connection for the cause of 
death in December 1997, which was denied by decision dated in 
August 1998, again on the basis that the evidence failed to 
show that the veteran's death was related to military 
service.  While on appeal, the Board remanded the issue for 
consideration of whether the appellant had submitted new and 
material evidence to reopen her claim.  By rating decision 
dated in May 2002, the RO again denied the appellant's claim 
and found that new and material evidence had not been 
submitted.  This appeal is now returned to the Board.  

After a review of the evidence, the Board finds that the 
appellant's claim should be reopened.  Of note, multiple 
medical records have been associated with the claims file 
reflecting the veteran's illness and death.  Because the 
hospital records focus on the appellant's current claim, the 
Board is of the opinion that they bear directly and 
substantively on the matter under consideration and are so 
significant that they must be considered in order to fairly 
decide the merits of her claim.  As such, the claim is 
reopened.

Having determined that the appellant's claim should be 
reopened, the Board will now turn to a de novo review.  As 
the statement and supplemental statements of the case 
addressed the standards for a service-connection claim, the 
Board can proceed with its review without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The appellant contends, in essence, that she is entitled to 
benefits for the cause of the veteran's death.  In effect, 
she maintains that hepatic insufficiency and liver cirrhosis 
were related to the veteran's military service.  However, 
based on the evidence outlined below, it is the decision of 
the Board that her claim for entitlement to service 
connection for the cause of the veteran's death must fail on 
the merits.

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.312 (2001).  The Board notes that, for purposes of 
the regulations, a contributory cause of death is defined to 
be one that "contributed substantially or materially" to 
death, that it "combined" to cause death, that it "aided 
or lent assistance" to the production of death.  It is not 
sufficient to show that it casually shared in producing death 
but rather a causal connection must be shown.  38 C.F.R. 
§ 3.312 (2001).  Further, when all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Review of the relevant medical evidence of record does not 
reveal any evidence which would tend to show a relationship 
between hepatic insufficiency or cirrhosis and the veteran's 
military service.  In this regard, the service medical 
records are negative for complaints of, treatment for, or 
diagnoses of any of the above disorders.  Specifically, a 
service separation examination report dated in March 1946 
shows a normal clinical evaluation of the veteran's endocrine 
system, abdominal viscera, and skin.  Therefore, the Board 
finds no evidence of a chronic liver disorder at the time of 
service separation.

Moreover, the post-service medical evidence shows that the 
veteran was not treated for abdominal pain and enlargement, 
jaundice, and liver cirrhosis until approximately one year 
prior to his death, some 40+ years after service separation.  
Specifically, in the final hospital summary, it was noted 
that the veteran was hospitalized in June 1978 with an eight 
month history of generalized abdominal pain and was 
previously diagnosed with an acid peptic disorder.  He had 
been discharged after some improvement but was rehospitalized 
with jaundice and was diagnosed with liver disease and again 
discharged after some improvement.  He was then hospitalized 
(for the final time) at the VA facility with complaints of 
jaundice, and abdominal pain and enlargement.  A past medical 
history of hepatitis was noted and the veteran was reported 
to be a "hard drinks drinker" consuming an average of one 
bottle every three days since the age of 20.  His condition 
continued to deteriorate, including the development of 
pneumonia and hepatic encephalopathy, and he died in August 
1978.

There is no evidence in the claims file nor any indication 
from any of the treating physicians that the veteran's 
condition was a result of military service.  To the contrary, 
it appears that his liver condition was attributed to 
hepatitis acquired approximately two years before he became 
ill.  Nor has the appellant indicated that the veteran was 
treated for hepatic insufficiency or cirrhosis prior to the 
late 1970s, when he was initial hospitalized.  Accordingly, 
there does not appear to be any additional medical records 
which would support the appellant's claim that the conditions 
leading to the veteran's death were related to military 
service.  Of note, the appellant is not competent to 
establish a diagnosis of hepatic insufficiency or cirrhosis 
nor to determine when the veteran's conditions first 
developed.  

Further, there is no medical evidence contained in the claims 
file contradicting a finding that the veteran was not 
diagnosed with hepatic insufficiency and cirrhosis until the 
late 1970s.  As noted above, at the time of his terminal 
hospitalization in June 1978, an eight month history of 
abdominal pain and cirrhosis was reported with the suggestion 
that it was related to hepatitis acquired two years 
previously.  Inasmuch as this history was offered in 
conjunction with necessary medical treatment, it is highly 
probative.  There was no medical evidence at the time of the 
veteran's June 1978 hospitalization dating the initial 
diagnosis of cirrhosis prior to the 1970s.  Therefore, the 
Board places more probative weight on the objective medical 
evidence of record dating the conditions ultimately leading 
to the veteran's demise (hepatic insufficiency and cirrhosis) 
to the 1970s rather than the uncorroborated generalized 
assertions of the appellant regarding entitlement of 
benefits.  Accordingly, the Board finds that the appellant 
has failed to produce any competent evidence which would tend 
to show a connection between any of the disorders that 
contributed to the veteran's death and his period of military 
service.  

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  See 
38 U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the appellant in the development of this claim under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, she was given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim.  Specifically, by letter dated in 
June 1998, the RO informed her that she should submit all 
available medical records pertaining to the veteran's 
conditions, including clinical records, laboratory reports, 
X-rays, and any other documentation.  The RO indicated that 
if she had difficulty obtaining the documents, VA would 
assist in obtaining those records for her if she provided the 
names, addresses and approximate dates of treatment for all 
VA and non-VA health care providers.  She was informed that 
the veteran's medical records had been requested from the VA 
Medical Center (a copy of the letter requesting the documents 
is contained in the claims file) and she was encouraged to 
ask the Medical Center to comply with the request for 
documents as soon as possible.  She was also notified of the 
time she had to submit additional medical evidence for 
consideration.  There was no additional information obtained 
from the appellant regarding the veteran's medical treatment.

Further, it appears that all medical records necessary to 
decide the claim and identified by the appellant have been 
associated with the claims file, including the veteran's 
terminal hospital records.  Moreover, she has not indicated 
that the veteran received private treatment for the disorders 
and, as such, there is no reason to seek additional 
development with respect to private treatment records.  In 
addition, the appellant initially requested a hearing before 
the Board but later withdrew her request.  The RO also 
provided the appellant with the new duty to assist standards 
required by the VCAA in the most recent supplemental 
statement of the case (SSOC).  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened and the appeal is granted to this 
extent. 

The claim for entitlement to service connection for the cause 
of the veteran's death is denied on the merits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

